47 So.3d 964 (2010)
K.C., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-397.
District Court of Appeal of Florida, Third District.
November 17, 2010.
Carlos J. Martinez, Public Defender, and Michael T. Davis, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Williams v. State, 957 So.2d 595 (Fla.2007).